Title: From George Washington to Anthony Whitting, 25 November 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Novr 25th 1792.

Your letter of the 21st instant enclosing the Reports of the preceeding week was received yesterday; but the Sheriffs acct of taxes was not, though mentioned, among the papers which were sent to me.
As you think (as I do also) that the new part of the old Clover lot at the Mansion house had better be in Potatoes, Perhaps it would be well, to apply those you have, to this purpose; & instead of cultivating field No. 4 at Dogue run in this article, let it lay over; and in lieu thereof, fallow (with Buck Wheat for manure) No. 1 at that place, for Wheat. This is the rotation I had marked out for that plantation before you suggested Potatoes for No. 4, next year. By this alteration the last mentioned field will, as was intended, come in to Corn in 1794; succeeding No. 3, which will be in that article next year; and succeeded by No. 5 the year following; that is, in 1795 and so on—bringing them all on, with Corn, in the order of their numbers. And this, considering you have not a sufficiency of Potatoes for both purposes (and I find it too expensive, and too much unlike a Farmer to be always upon the purchase of my Seeds), and that by the double dressing with Green manure No. 1 may be got in fine order for Wheat if you can prepare & sow it with Buck Wheat early in the Spring, to be plowed in before harvest when seed enough is ripe to bring forward a second Crop for plowing in timously for Wheat Seeding—I feel more inclination for the adoption of this plan, than I do for planting No. 4 at Dogue run with the Potatoes you have: especially as the quantity on hand are inadequate to the demand of that field, & because they are at the Mansion house in readiness for the other purpose [.] If more than sufficient for which (allowing about 8 bushels to the Acre) the residue, instead of

Turnips, may be planted in the old part of the same (Clover) lot or elsewhere as you may conceive best—Besides the reasons I have just mentioned, there are others which influence me to this change (which, as I do not perceive by the Reports that any work has yet been done in No. 4, can be made without any loss of labor) and these are, that No. 1 is running very much into furrow gullies, which will, in a little time, if not stopped, be of magnitude; and very injurious to it; but by being contiguous to the Corn fields, you have the means now at hand, to fill & smooth them for the plow with very little labour, wch might not, & certainly would not, be the case another year after the Corn stalks, (than which nothing can be better calculated for filling these gullies) are removed & destroyed; & by altering the fence between the said No. 1 & the meadow (in the manner made known to you) it will place things as they ought to be without delay; and will moreover give No. 4 a year’s more rest, which will be no disservice to it; whilst every thing in the rotation line will work more systematically by means of it. There is another thing, equally necessary, wanting in this field; and that is, assistance to the poor & washed parts of it: for these can receive no benefit from Buck Wheat, because none will grow on them: & to recover them before they get quite lost, is prudent & essential; as well for appearance as profit. The hedge row along the old race will be to be cleared, & the bank levelled: in doing the first, leave here & there a tree, or clump, for shade & ornament.
If Plants of the Drumhead & Cattle Cabbage can be raised in time, you might perhaps, find some part of the addition to the old clover lot very proper for them; & as they would require to be well cultivated, very proper also for the grass which is (as soon as the new part of the ground is fully reclaimed & cleansed) to follow.
I am very willing—nay desirous—that part of the Vineyard Inclosure should be appropriated to raising any & all kind of plants fit for hedging, or to repair hedges. Those of the most valuable & scarcer kind of plants for this purpose, may receive nourishment in my little Garden; as the Firze, for instance. But I am of opinion that all such hedges as are to be raised from the Seed—for instance—Cedar—Honey locust—White thorn—Sycamore—&ca—&ca—had better be sown in the places where they are to remain, having the ground well prepared previous to the reception

of it, and well attended to afterwards, for I have been very unsuccessful in all my transplantations.
The quantity of Grain received into the Mill weekly; the quantity of Meal, flour, Bran, &ca delivered from it; & the quantity, and kind of flour that is packed in the course of it, & actually there; is all the report I want; that I may see at one view what goes in, what comes out, and what is actually in the Mill; barraled up of different sorts of flour; for I presume, as well to avoid dust, as petty robberies, the flour is packed as fast as it is ground—and that the Bran is brought away. This being the case there can be no difficulty, nor trouble in makg the Report; as I do not want the Wheat (after it gets in to the Garner) a second time measured, nor (supposing as above) any thing said of the unpacked flour.
If your growing Wheat is cut off, are you not able to discover by what insect it is done so as to describe it? Keep an attentive eye towards it, and let me know from time to time how this disaster progresses, and what the general appearance of your different fields is, & promises to be.
I wish to know, as soon as you can conveniently ascertain it, what the quantity of Buckwheat is, that you have made; what grd you mean to sow with it; and what quantity it will take to seed it (including No. 1 at Dogue run): and if your own stock shd fall short, enquire at what price it could be obtained, delivered at Alexandria—& let me know the result. Let me know also, as soon as your Corn is measured, the total quantity made; what each field produced; and how much has been used up to the period of rendering me the acct of the New Corn.
I perceive by the last report that 8 Sheep are missing; but that it is not known whether taken from Dogue Run or the Ferry & Frenchs. This confirms what I observed to you in my last, or one of my last letters—viz.—that the Overseers know very little of what relates to their own Stock; giving in the number from old reports instead of from actual weekly counting; by which means half my Stock may be stolen, or eaten, before they are missed: whereas, a weekly, or even a more frequent Count of the Sheep, & inspection of the Hogs (articles most likely to be depredated upon) would prevent, or if not prevent, enable them to pursue while the scent was hot these atrocious villainies; and either bring them to light, or so alarm the perpetraters of them, as to make them less frequent. As the Overseers, I believe, conduct matters,

a Sheep, or Hog or two, may, every week, be taken without suspicion of it for months. An enquiry then comes too late; and I shall have to submit to one robbery after another, until I shall have nothing left to be robbed of.
I see alterations have been made in the Wheel, or Wheels of the Well, by the Quarter. How does it work now; what quantity of Water will it draw up in a given time; & what force is required to do it? that is to say, can the Children, or weak people about the Quarter, draw for themselves?
Mrs Washington expected two barrels of good Shad would have come round with the things which were sent from Mount Vernon; but as this did not happen, take the first opportunity of forwarding them to this place; & I believe Captn Ellwood is, at this moment, or soon will be, at Alexandria.
It is now, I believe, ten or 12 months ago, since I desired that ten or 12 Shoots might be put into a Stye, as soon as they were weaned, & well fed; to see what they could be brought to at a year old (keeping an exact acct of the expence) but whether it was ever done, or what the result if it was, I know not. I wish however that directions of this kind may be always duly attended. Few things will bear delay, but those of experiment worst of all; as it defeats the ascertaining of facts which might be of infinite importance; as in this very instance; for as the case now is, I am raising Hogs to a certain age for others; not for myself; Whereas if this method would succeed, a stye by a house could not be robbed, & fewer Sows would raise more hogs; &, I believe, at infinite less expence. I am—Your friend—& well wisher

Go: Washington

